Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 02/16/2021 for application number 16/085,852. Claims 1, 3-6, 12, 14-18, 22, and 23 have been amended. Claims 2, 13, and 26 are cancelled. Claims 1, 3-12, 14-25, and 27-28 are pending.

Reason for Allowance
Claims 11, 3-12, 14-25, and 27-28 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Frank et al. (US 2012/0236736 A1; hereinafter “Frank”) 
Elmdahl et al. (US 20150016387 A1; hereinafter “Elmdahl”)
Kusashima et al. (US 2017/0280454 A1; hereinafter “Kusashima”)
Park et al. (US 2019/0037584 A1; hereinafter “Park”)
Rashid et al. (US 20160088531 A1; hereinafter “Rashid”)  

Regarding claim 1
“determining expected time for a handover triggered random access channel (RACH); 
determining if the expected time fits within a time interval associated with uplink transmissions; 
scheduling, based on the determination that the expected time fits within the time interval, uplink transmission grants for a plurality of stations of a subset of the stations within the time interval.”
In contrast, the closest prior art, Frank, discloses a method of handling interference caused by inter-modulation in a network node for wireless communication capable of communication with a set of stations for the wireless communication, wherein the stations are wireless transceiver devices and communication from the network node to any of the stations is considered to be downlink communication performed on a downlink carrier in a downlink carrier frequency band and communication from any of the stations is considered to be uplink communication performed on an uplink carrier in an uplink carrier frequency band ([009], [0028] and Fig. 2), the method comprising, when an interference level indicates probable inter-modulation interference ([0095]): 
scheduling uplink transmission grants for a plurality of stations of a subset of the stations within a time interval, such that scheduling outside the time interval is reduced, wherein the uplink transmission grants are valid for the time interval, by adapting a schedule for at least one station of the plurality of stations of the subset of the stations to fall within the time interval ([0055]; [0057]; [0078]; [0080]: [0081]); 
transmitting the uplink transmission grants to the plurality of stations of the subset of the stations ([0080]); and 
assigning limited transmissions on the downlink carrier frequency band at the time interval such that inter-modulation interference is reduced on the uplink carrier frequency band during the time interval ([0094], [0096] and Fig. 4). 

But Frank does not disclose (a) wherein assigning the limited transmissions on the downlink carrier frequency band comprises transmitting only system information at a reduced power than nominal power”; (b) determining expected time for a handover triggered random access channel (RACH); (c) determining if the expected time fits within a time interval associated with uplink transmissions; and (d) scheduling, based on the determination that the expected time fits within the time interval, uplink transmission grants for a plurality of stations of a subset of the stations within the time interval.
Elmdahl discloses a base station transmitting control and data channels at a reduced power than nominal power during limited time periods in order to mitigate interference ([0009]). A skilled person can apply this teaching to derive assigning the limited transmissions on the downlink carrier frequency band comprises transmitting only system information (= control channel) at a reduced power than nominal power.
Kusashima discloses determining the time when the uplink transmissions occur on a handover triggered random access channel, RACH ([0097]; [0098].). But as argued persuasively by the applicant, Kusashima does not provide any description or motivation to determine an expected time for the handover procedure triggered RACH. Further, Kusashima also does not describe determining if the expected time for the handover procedure triggered RACH fits within a time interval associated with uplink transmissions associated with the base station. Consequently, Kusashima cannot teach or suggest “scheduling, based on the determination that the expected time fits within the time interval, uplink transmission grants for a plurality of stations of a subset of the stations within the time interval”.
Thus a combination of Frank, Elmdahl, and Kusashima fails to disclose the above claimed features. Park and Rashid also do not disclose these features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 12, 22, and 23 mutatis mutandis.  Accordingly, claims 1, 3-12, 14-25, and 27-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471